Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

Case number (if known)         20-50469                                        Chapter you are filing under:

                                                                                Chapter 7
                                                                                Chapter 11
                                                                                Chapter 12
                                                                                Chapter 13                                    X
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together²called a joint
case²and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, ³Do you own a car,´ the answer would
be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between
them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the
forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Mordechai
     your government-issued          First name                                                      First name
     picture identification (for
     example, your driver's
     license or passport).           Middle name                                                     Middle name
     Bring your picture             Koka
     identification to your meeting
                                    Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
     with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-8637
     Individual Taxpayer
     Identification number
     (ITIN)




               Case: 20-50469                 Doc# 229            Filed: 09/01/21         Entered: 09/01/21 13:24:20                       Page 1 of
Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                                                                              36
Debtor 1   Koka, Mordechai                                                                               Case number (if known)     20-50469




                                 About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have       I have not used any business name or EINs.                       I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                                  Business name(s)
     doing business as names

                                 EIN                                                               EIN




5.   Where you live                                                                                If Debtor 2 lives at a different address:

                                 858 Acalanes Rd
                                 Lafayette, CA 94549-3302
                                 Number, Street, City, State & ZIP Code                            Number, Street, City, State & ZIP Code

                                 Santa Clara
                                 County                                                            County

                                 If your mailing address is different from the one                 If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any         here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                           address.



                                 Number, P.O. Box, Street, City, State & ZIP Code                  Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                     Check one:
     bankruptcy                       Over the last 180 days before filing this petition, I
                                       have lived in this district longer than in any other              Over the last 180 days before filing this petition, I have
                                       district.                                                          lived in this district longer than in any other district.

                                      I have another reason.                                            I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                                   Explain. (See 28 U.S.C. § 1408.)




               Case: 20-50469             Doc# 229           Filed: 09/01/21                 Entered: 09/01/21 13:24:20                 Page 2 of
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                                                                         36
Debtor 1    Koka, Mordechai                                                                                 Case number (if known)     20-50469


Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                     Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee           I will pay the entire fee when I file my petition. Please check with the clerk¶s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier¶s check, or money order.
                                         If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                         pre-printed address.
                                        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                         Filing Fee in Installments (Official Form 103A).
                                        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                         not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                         your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                         to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the last
                                   No.
     8 years?                      Yes.
                                              District                                   When                             Case number
                                              District                                   When                             Case number
                                              District                                   When                             Case number



10. Are any bankruptcy cases
    pending or being filed by
                                   No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                              Debtor                                                                     Relationship to you
                                              District                                   When                            Case number, if known
                                              Debtor                                                                     Relationship to you
                                              District                                   When                            Case number, if known



11. Do you rent your
    residence?
                                   No.        Go to line 12.

                                   Yes.       Has your landlord obtained an eviction judgment against you?

                                                        No. Go to line 12.

                                                        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
                                                         bankruptcy petition.




               Case: 20-50469              Doc# 229             Filed: 09/01/21            Entered: 09/01/21 13:24:20                     Page 3 of
Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
                                                                            36
Debtor 1    Koka, Mordechai                                                                                   Case number (if known)   20-50469


Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.        Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
    Chapter 11 of the                under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
    Bankruptcy Code, and are         choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
    you a small business             statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor or a debtor as
    defined by 11 U.S.C. §
    1182(1)?
                                      No.        I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                           Code.

                                      Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and I do
                                                  not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                                  choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                      No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                               Number, Street, City, State & Zip Code




               Case: 20-50469                 Doc# 229            Filed: 09/01/21           Entered: 09/01/21 13:24:20                     Page 4 of
Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
                                                                              36
Debtor 1    Koka, Mordechai                                                                               Case number (if known)      20-50469
Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a                                                                               I received a briefing from an approved credit
    briefing about credit
                                      Icounseling
                                           received a briefing from an approved credit
                                                      agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




               Case: 20-50469                Doc# 229           Filed: 09/01/21               Entered: 09/01/21 13:24:20                 Page 5 of
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
                                                                            36
Debtor 1    Koka, Mordechai                                                                                  Case number (if known)     20-50469

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as ³incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.´

                                              No. Go to line 16b.
                                              Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under
    Chapter 7?
                                    No.     I am not filing under Chapter 7. Go to line 18.


     Do you estimate that after     Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
     any exempt property is                  paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses                  No
     are paid that funds will be
     available for distribution               Yes
     to unsecured creditors?

18. How many Creditors do           1-49                                            1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                            50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                                                                           $1,000,000,001 - $10 billion
    be worth?                                                                        $10,000,001 - $50 million
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities to    $50,001 - $100,000                                                                           $1,000,000,001 - $10 billion
    be?                                                                              $10,000,001 - $50 million
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ Mordechai Koka
                                   Mordechai Koka                                                     Signature of Debtor 2
                                   Signature of Debtor 1

                                   Executed on      August 31, 2021                                   Executed on
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




              Case: 20-50469                Doc# 229           Filed: 09/01/21             Entered: 09/01/21 13:24:20                       Page 6 of
Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
                                                                           36
Debtor 1   Koka, Mordechai                                                                                   Case number (if known)    20-50469




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ Lars Fuller                                                       Date         August 31, 2021
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                Lars Fuller
                                Printed name

                                The Fuller Law Firm, PC
                                Firm name


                                60 N Keeble Ave
                                San Jose, CA 95126-2723
                                Number, Street, City, State & ZIP Code

                                Contact phone    (408) 295-5595                                 Email address         admin@fullerlawfirm.net
                                141270
                                Bar number & State




              Case: 20-50469                Doc# 229              Filed: 09/01/21        Entered: 09/01/21 13:24:20                        Page 7 of
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                                                                              36
               Fill in this information to identify your case and this filing:

 Debtor 1                    Mordechai Koka
                             First Name                             Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


 United States Bankruptcy Court for the:                     NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number            20-50469                                                                                                                        X
                                                                                                                                                             Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.       Where is the property?




 1.1                                                                        What is the property? Check all that apply


        858 Acalanes Rd
                                                                                   Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                                    Duplex or multi-unit building
        Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative
                                                                              
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Lafayette                         CA        94549-3302                     Land                                       entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                            $1,621,500.00               $1,621,500.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.

                                                                                   Debtor 1 only                              Fee Simple
                                                                                   Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                                   At least one of the debtors and another
                                                                                                                                  (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Valuation per Zestimate, www zillow.com on Aug. 31, 2021 SFR with 2
                                                                            ADUs




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                Case: 20-50469                       Doc# 229               Filed: 09/01/21                Entered: 09/01/21 13:24:20                   Page 8 of
                                                                                        36
 Debtor 1          Koka, Mordechai                                                                                          Case number (if known)          20-50469
        If you own or have more than one, list here:
 1.2                                                                     What is the property? Check all that apply

                                                                                 Single-family home                               Do not deduct secured claims or exemptions. Put
        1702 Paru St                                                                                                               the amount of any secured claims on Schedule D:
        Street address, if available, or other description
                                                                                 Duplex or multi-unit building
                                                                                                                                   Creditors Who Have Claims Secured by Property .
                                                                                 Condominium or cooperative

                                                                                 Manufactured or mobile home
                                                                                                                                   Current value of the         Current value of the
        Alameda                          CA         94501-1273                   Land                                             entire property?             portion you own?
        City                             State           ZIP Code                Investment property                                  $1,750,000.00                   $1,750,000.00
                                                                                 Timeshare
                                                                                                                                   Describe the nature of your ownership interest
                                                                                 Other                                            (such as fee simple, tenancy by the entireties, or
                                                                         Who has an interest in the property? Check one            a life estate), if known.

                                                                                 Debtor 1 only                                    Fee Simple
                                                                                 Debtor 2 only
        County                                                                   Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                 At least one of the debtors and another
                                                                                                                                      (see instructions)
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:

                                                                         Rental house, 5033 sq. ft.; 13 bedrooms; 5 bathrooms; Valuation per
                                                                         Zestiamte, www.zillow.com on Mar. 12, 2020


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                             $3,371,500.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1     Make:         Mercedes-Benz                               Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
          Model:        S550                                         Debtor 1 only                                                Creditors Who Have Claims Secured by Property .
          Year:         2013                                         Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                      102000           Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                         At least one of the debtors and another
         Estimated vaue per nada.com
                                                                     Check if this is community property                                  $17,000.00                    $17,000.00
                                                                       (see instructions)



  3.2     Make:         Mercedes-Benz                               Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
          Model:        S430                                         Debtor 1 only                                                Creditors Who Have Claims Secured by Property .
          Year:         2004                                         Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                      220000           Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                         At least one of the debtors and another
         Estimated value per nada.com
                                                                     Check if this is community property                                    $3,000.00                    $3,000.00
                                                                       (see instructions)




Official Form 106A/B                                                         Schedule A/B: Property                                                                              page 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
               Case: 20-50469                        Doc# 229            Filed: 09/01/21                 Entered: 09/01/21 13:24:20                            Page 9 of
                                                                                     36
 Debtor 1        Koka, Mordechai                                                                               Case number (if known)     20-50469

  3.3    Make:     Ford                                     Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    F150 Pickup 2WD                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:     2006                                      Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:    220000                      Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        Estimated value per nada.com
                                                             Check if this is community property                                $3,000.00                 $3,000.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $23,000.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.    Describe.....
                                    Household goods and furnishings (*Stove, refrigerator,
                                    microwave, silverware, flatware, dining table for 6, 6 chairs, 1
                                    cabinet, 1 mirror, 1 sofa, 2 chairs, 1 living room table, 2 side
                                    tables, 1 bed, 2 night stands, 2 lamps, 1 dresser, 1 mirror, 3 sets
                                    of lines, pillows, 1 office desk, 1 office chair, 1 filing cabinet, 1
                                    washer and dryer                                                                                                        $3,500.00

                                    Carpenter tool; gardening tools                                                                                            $600.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.    Describe.....
                                    TV, Laptop, Printer, Iphone, watch                                                                                      $1,500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....
                                    Antique clock                                                                                                              $300.00


9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
     No
     Yes.    Describe.....




Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                  Doc# 229            Filed: 09/01/21              Entered: 09/01/21 13:24:20                       Page 10 of
                                                                             36
 Debtor 1          Koka, Mordechai                                                                                                   Case number (if known)   20-50469
10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     No
     Yes.       Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....
                                            Clothing and Wearing Apparel                                                                                                    $1,500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
     No
     Yes.       Describe.....

13. Non-farm animals
     Examples: Dogs, cats, birds, horses
     No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                                       $7,400.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                    Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                                        Cash on hand                            $50.00


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                              17.1.       Checking Account                       Wells Fargo Bank DIP (X2053)                                                 $150.00



                                              17.2.       Savings Account                        Wells Fargo Bank DIP (X2061)                                               $3,200.00



                                              17.3.       Savings Account                        Bank of America                                                              $900.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                             Institution or issuer name:

Official Form 106A/B                                                                     Schedule A/B: Property                                                                   page 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case: 20-50469                            Doc# 229                    Filed: 09/01/21                          Entered: 09/01/21 13:24:20          Page 11 of
                                                                                                36
 Debtor 1        Koka, Mordechai                                                                              Case number (if known)    20-50469
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:
                                           Green Bay Builder's Inc. stock                                          100.00         %                        $1.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers¶ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
                                        Type of account:                   Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

Official Form 106A/B                                                  Schedule A/B: Property                                                                page 5
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                    Doc# 229            Filed: 09/01/21              Entered: 09/01/21 13:24:20                 Page 12 of
                                                                               36
 Debtor 1        Koka, Mordechai                                                                                            Case number (if known)         20-50469

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers¶ compensation, Social Security benefits;
              unpaid loans you made to someone else
     No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner¶s, or renter¶s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                 Surrender or refund
                                                                                                                                                              value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
     No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
     No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................              $4,301.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.    Go to line 38.


                                                                                                                                                             Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
     Yes.     Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
    No
     Yes.     Describe.....

                                      1 Computer, 1 printer, small cabinet, office table, stationery                                                                        $450.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    No
     Yes.     Describe.....

Official Form 106A/B                                                        Schedule A/B: Property                                                                             page 6
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                     Doc# 229                Filed: 09/01/21                  Entered: 09/01/21 13:24:20                           Page 13 of
                                                                                    36
 Debtor 1        Koka, Mordechai                                                                                            Case number (if known)         20-50469

                                      1 skill saws; 2 drills; 5 hammers; 7 screw drivers; 1 sawzall; 1
                                      jigsaw
                                      1 table saw; lather; 1 drill-hammer                                                                                               $1,500.00


41. Inventory
    No
     Yes.     Describe.....

                                      5 boxes of screw; 10 boxes of nails; 15 sets of electrical outlets
                                      (switches, plates)                                                                                                                  $300.00


42. Interests in partnerships or joint ventures
     No
     Yes.     Give specific information about them...................
                                      Name of entity:                                                                         % of ownership:


43. Customer lists, mailing lists, or other compilations
    No.
    Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

               No
               Yes.     Describe.....


44. Any business-related property you did not already list
     No
     Yes. Give specific information.........


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached for
     Part 5. Write that number here.....................................................................................................................              $2,250.00

 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.    Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                $0.00




Official Form 106A/B                                                        Schedule A/B: Property                                                                           page 7
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                     Doc# 229                Filed: 09/01/21                  Entered: 09/01/21 13:24:20                           Page 14 of
                                                                                    36
 Debtor 1         Koka, Mordechai                                                                                                       Case number (if known)   20-50469
 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................               $3,371,500.00
 56. Part 2: Total vehicles, line 5                                                                           $23,000.00
 57. Part 3: Total personal and household items, line 15                                                       $7,400.00
 58. Part 4: Total financial assets, line 36                                                                   $4,301.00
 59. Part 5: Total business-related property, line 45                                                          $2,250.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $36,951.00              Copy personal property total             $36,951.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $3,408,451.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 8
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case: 20-50469                         Doc# 229                 Filed: 09/01/21                      Entered: 09/01/21 13:24:20                         Page 15 of
                                                                                          36
              Fill in this information to identify your case:

 Debtor 1                   Mordechai Koka
                            First Name                        Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50469
 (if known)
                                                                                                                                              X
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ¶s name.                 Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Citimortgage, Inc                          Describe the property that secures the claim:             $153,000.00            $1,750,000.00                      $0.00
         Creditor's Name
                                                    1702 Paru St, Alameda, CA
                                                    94501-1273
                                                    Rental house, 5033 sq. ft.; 13
                                                    bedrooms; 5 bathrooms; Valuation
                                                    per Zestiamte, www.zillow.com on
                                                    Mar. 12, 2020
         1000 Technology Dr #                       As of the date you file, the claim is: Check all that
         MSC 504A                                   apply.
         O Fallon, MO 63368-2239                     Contingent
         Number, Street, City, State & Zip Code      Unliquidated
                                                     Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
  Debtor 1 only                                     An agreement you made (such as mortgage or secured
  Debtor 2 only                                         car loan)
  Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another           Judgment lien from a lawsuit
  Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number        8183




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case: 20-50469                      Doc# 229           Filed: 09/01/21                Entered: 09/01/21 13:24:20                    Page 16 of
                                                                                  36
 Debtor 1 Mordechai Koka                                                                                   Case number (if known)          20-50469
              First Name                  Middle Name                     Last Name


 2.2    Mr. Cooper                                 Describe the property that secures the claim:               $1,054,146.57              $1,621,500.00                $0.00
        Creditor's Name
                                                   858 Acalanes Rd, Lafayette, CA
                                                   94549-3302
                                                   Valuation per Zestimate, www
                                                   zillow.com on Aug. 31, 2021 SFR
                                                   with 2 ADUs
        8950 Cypress Waters                        As of the date you file, the claim is: Check all that
        Blvd                                       apply.
        Coppell, TX 75019-4620                      Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    1st Trust Deed
       community debt

 Date debt was incurred                                     Last 4 digits of account number        1053

        Select Portfolio
 2.3                                                                                                              $824,543.99             $1,750,000.00                $0.00
        Servicing, Inc.                            Describe the property that secures the claim:
        Creditor's Name
                                                   1702 Paru St, Alameda, CA
                                                   94501-1273
                                                   Rental house, 5033 sq. ft.; 13
                                                   bedrooms; 5 bathrooms; Valuation
                                                   per Zestiamte, www.zillow.com on
        Attn: Legal Dept.
                                                   Mar. 12, 2020
        PO Box 65250                               As of the date you file, the claim is: Check all that
        Salt Lake City, UT                         apply.
        84165-0250                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    1st Trust Deed
       community debt

 Date debt was incurred                                     Last 4 digits of account number        1159


 Add the dollar value of your entries in Column A on this page. Write that number here:                               $2,031,690.56
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                              $2,031,690.56

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.2
           Aldridge Pite, LLP
           4375 Jutland Dr Ste 200P                                                                 Last 4 digits of account number   1053
           San Diego, CA 92117-3600




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                                page 2 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                       Doc# 229           Filed: 09/01/21                Entered: 09/01/21 13:24:20                             Page 17 of
                                                                                 36
 Debtor 1 Mordechai Koka                                                                Case number (if known)           20-50469
             First Name                Middle Name             Last Name


 [ ]
          Name, Number, Street, City, State & Zip Code                            On which line in Part 1 did you enter the creditor?   2.2
          Darlene C. Vigil
          Barrett Daffin Frappier Treder & Weiss,                                 Last 4 digits of account number   1053
          3990 Concours Ste 350
          Ontario, CA 91764-7971

 [ ]
          Name, Number, Street, City, State & Zip Code                            On which line in Part 1 did you enter the creditor?   2.2
          Nationstar Mortgage, LLC DBA Mr. Cooper
          PO Box 619094                                                           Last 4 digits of account number   1053
          Dallas, TX 75261-9094




Official Form 106D                  Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case: 20-50469                   Doc# 229        Filed: 09/01/21       Entered: 09/01/21 13:24:20                            Page 18 of
                                                                         36
      Fill in this information to identify your case:

 Debtor 1                   Mordechai Koka
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50469
 (if known)
                                                                                                                                                   X
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ¶s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim         Priority               Nonpriority
                                                                                                                                           amount                 amount
 2.1          Alexander & Scott Beuscher                           Last 4 digits of account number                           $1,895.00            $1,895.00                     $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?
              1702 Paru St
              Alameda, CA 94501-1273
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                    Contingent
         Debtor 1 only                                             Unliquidated
         Debtor 2 only
                                                                    Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:
         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
         No                                                        Other. Specify     Deposits by individuals
         Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 8
Software Copyright (c) 2021 CINGroup - www.cincompass.com                                                           G19707
              Case: 20-50469                  Doc# 229              Filed: 09/01/21                 Entered: 09/01/21 13:24:20                          Page 19 of
                                                                                 36
 Debtor 1 Koka, Mordechai                                                                               Case number (if known)        20-50469

 2.2       Franchise Tax Board                                  Last 4 digits of account number                               $0.00              $0.00        $0.00
           Priority Creditor's Name
                                                                When was the debt incurred?          2018,2019,2020
           PO Box 942867
           Sacramento, CA 94267-0001
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                        Contingent
         Debtor 1 only                                          Unliquidated
         Debtor 2 only                                          Disputed
         Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

         At least one of the debtors and another                Domestic support obligations
         Check if this claim is for a community debt            Taxes and certain other debts you owe the government
        Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
         No                                                     Other. Specify
         Yes                                                                        Notice Only

 2.3       Internal Revenue Service                             Last 4 digits of account number                               $0.00              $0.00        $0.00
           Priority Creditor's Name
                                                                When was the debt incurred?          2018,2019,2020
           PO Box 7346
           Philadelphia, PA 19101-7346
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                        Contingent
         Debtor 1 only                                          Unliquidated
         Debtor 2 only                                          Disputed
         Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

         At least one of the debtors and another                Domestic support obligations
         Check if this claim is for a community debt            Taxes and certain other debts you owe the government
        Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
         No                                                     Other. Specify
         Yes                                                                        Notice Only

 2.4       Manolo & Erlina Penaranda                            Last 4 digits of account number                         $3,000.00         $3,000.00           $0.00
           Priority Creditor's Name
           Arnaldo Catolos & Tate Arron                         When was the debt incurred?
           Catolos
           1702 Paru St
           Alameda, CA 94501-1273
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                 Contingent
         Debtor 1 only                                          Unliquidated
         Debtor 2 only
                                                                 Disputed
         Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:
         At least one of the debtors and another                Domestic support obligations
         Check if this claim is for a community debt            Taxes and certain other debts you owe the government
        Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
         No                                                     Other. Specify     Deposits by individuals
         Yes


 Part 2:      List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.

Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 8
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                   Doc# 229             Filed: 09/01/21               Entered: 09/01/21 13:24:20                       Page 20 of
                                                                               36
 Debtor 1 Koka, Mordechai                                                                                 Case number (if known)           20-50469

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1        Allan and Nicole Hulgan                                  Last 4 digits of account number                                                                  $54,500.00
            Nonpriority Creditor's Name
                                                                     When was the debt incurred?
            549 Papac Way
            San Jose, CA 95117-1567
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
             Debtor 1 only                                           Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a    community               Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims
             No                                                      Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                     Other. Specify

 4.2        CBA Collection Bureau                                    Last 4 digits of account number         1635                                                       $2,530.00
            Nonpriority Creditor's Name
                                                                     When was the debt incurred?
            25954 Eden Landing Rd
            Hayward, CA 94545-3816
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                           Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims
             No                                                      Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                     Other. Specify     East Bay Municipal Utilities


 4.3        Citi Visa (Costco)                                       Last 4 digits of account number         3217                                                       $4,490.00
            Nonpriority Creditor's Name
                                                                     When was the debt incurred?
            PO Box 6217
            Sioux Falls, SD 57117-6217
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                           Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims
             No                                                      Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                     Other. Specify     credit card charges



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 8
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                    Doc# 229              Filed: 09/01/21                Entered: 09/01/21 13:24:20                            Page 21 of
                                                                                 36
 Debtor 1 Koka, Mordechai                                                                            Case number (if known)            20-50469

 4.4      Contractors State License Board                        Last 4 digits of account number       2670                                                     $0.00
          Nonpriority Creditor's Name
          Sacramento Intake/mediation                            When was the debt incurred?
          center
          PO Box 269116
          Sacramento, CA 95826-9116
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                   Other. Specify

 4.5      Contractors State License Board                        Last 4 digits of account number       5669                                                     $0.00
          Nonpriority Creditor's Name
          Sacramento Intake/Mediation                            When was the debt incurred?
          Center
          PO Box 269116
          Sacramento, CA 95826-9116
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                   Other. Specify

 4.6      Credit Collection Services                             Last 4 digits of account number       6476                                                 $193.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 607
          Norwood, MA 02062-0607
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                   Other. Specify     Col. for Nationwide Ins.




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 8
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case: 20-50469                   Doc# 229            Filed: 09/01/21               Entered: 09/01/21 13:24:20                           Page 22 of
                                                                             36
 Debtor 1 Koka, Mordechai                                                                            Case number (if known)            20-50469

          Employment Development
 4.7      Department                                             Last 4 digits of account number       8637                                                     $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 826806
          Sacramento, CA 94206-0001
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community             Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                   Other. Specify     Notice only


 4.8      Francois X. Sorba, Esq                                 Last 4 digits of account number                                                                $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2020
          1611 Borel Pl Ste 7
          San Mateo, CA 94402-3504
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                   Other. Specify     Atty for Melissa Gardner


 4.9      Houzz                                                  Last 4 digits of account number                                                          $2,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          285 Hamilton Ave Fl 4
          Palo Alto, CA 94301-2540
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community             Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                   Other. Specify     Construction related debt




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 8
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case: 20-50469                   Doc# 229            Filed: 09/01/21               Entered: 09/01/21 13:24:20                           Page 23 of
                                                                             36
 Debtor 1 Koka, Mordechai                                                                            Case number (if known)            20-50469

 4.10     Jeff and Amalia Hanna                                  Last 4 digits of account number                                                         $84,941.50
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          161 Cherry Ln
          Campbell, CA 95008-3415
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community             Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                   Other. Specify     Business-related debt


 4.11     Mai T. Hoang                                           Last 4 digits of account number                                                         $18,125.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          9814 Davona Dr
          San Ramon, CA 94583-2910
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community             Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                   Other. Specify

 4.12     Melissa Gardner                                        Last 4 digits of account number                                                       $1,285,810.91
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          442 Fulton Ct
          Santa Clara, CA 95051-6307
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community             Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                   Other. Specify     Business related debt




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 8
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case: 20-50469                   Doc# 229            Filed: 09/01/21               Entered: 09/01/21 13:24:20                           Page 24 of
                                                                             36
 Debtor 1 Koka, Mordechai                                                                            Case number (if known)            20-50469

 4.13      Sales Force                                           Last 4 digits of account number                                                           $7,000.00
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?
           415 Mission St Fl 3
           San Francisco, CA 94105-2533
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                        Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a    community            Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims
            No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                  Other. Specify     Bus. related debt


           Thanh-Tam Morgan & Daniel
 4.14      Morgan                                                Last 4 digits of account number                                                         $100,682.36
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?
           1040 W Edmundson Ave
           Morgan Hill, CA 95037-4731
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                        Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a    community            Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims
            No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                  Other. Specify     Bus-related debt


 4.15      United Site Services                                  Last 4 digits of account number                                                           $7,000.00
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?
           PO Box 53267
           Phoenix, AZ 85072-3267
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                        Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a    community            Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims
            No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                  Other. Specify     Bus related debt

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 8
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case: 20-50469                    Doc# 229           Filed: 09/01/21               Entered: 09/01/21 13:24:20                           Page 25 of
                                                                             36
 Debtor 1 Koka, Mordechai                                                                                 Case number (if known)        20-50469

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Deidre Diugrande                                            Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Lockhardt Park LLP                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 4655 Old Ironsides Dr Ste 250
 Santa Clara, CA 95054-1854
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Selwyn D. Whitehead, Esq.                                   Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 4650 Scotia Ave                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Oakland, CA 94605-5655
                                                             Last 4 digits of account number


 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                         0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                        0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                    4,895.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    4,895.00

                                                                                                                               Total Claim
                        6f.   Student loans                                                                 6f.       $                         0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $              1,567,272.77

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $              1,567,272.77




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 8 of 8
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case: 20-50469                     Doc# 229            Filed: 09/01/21               Entered: 09/01/21 13:24:20                          Page 26 of
                                                                               36
              Fill in this information to identify your case:

 Debtor 1                   Mordechai Koka
                            First Name                           Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number            20-50469
 (if known)                                                                                                                      X
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                 No
                 Yes.

                       In which community state or territory did you live?                            . Fill in the name and current address of that person.


                        Name of your spouse, former spouse, or legal equivalent
                        Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         Green Bay Builders, Inc.                                                               Schedule D, line
                858 Acalanes Rd                                                                        Schedule E/F, line         4.1
                Lafayette, CA 94549-3302                                                               Schedule G
                                                                                                      Allan and Nicole Hulgan



    3.2         Green Bay Builders, Inc.                                                               Schedule D, line
                858 Acalanes Rd                                                                        Schedule E/F, line         4.7
                Lafayette, CA 94549-3302
                                                                                                       Schedule G
                                                                                                      Employment Development Department




Official Form 106H                                                                Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case: 20-50469                     Doc# 229               Filed: 09/01/21    Entered: 09/01/21 13:24:20                Page 27 of
                                                                                     36
 Debtor 1 Koka, Mordechai                                                            Case number (if known)   20-50469


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                      Column 2: The creditor to whom you owe the debt
                                                                                          Check all schedules that apply:
    3.3      Green Bay Builders, Inc.                                                      Schedule D, line
             858 Acalanes Rd                                                               Schedule E/F, line       4.9
             Lafayette, CA 94549-3302                                                      Schedule G
                                                                                          Houzz



    3.4      Green Bay Builders, Inc.                                                      Schedule D, line
             858 Acalanes Rd                                                               Schedule E/F, line       4.10
             Lafayette, CA 94549-3302
                                                                                           Schedule G
                                                                                          Jeff and Amalia Hanna



    3.5      Green Bay Builders, Inc.                                                      Schedule D, line
             858 Acalanes Rd                                                               Schedule E/F, line       4.11
             Lafayette, CA 94549-3302
                                                                                           Schedule G
                                                                                          Mai T. Hoang



    3.6      Green Bay Builders, Inc.                                                      Schedule D, line
             858 Acalanes Rd                                                               Schedule E/F, line       4.12
             Lafayette, CA 94549-3302
                                                                                           Schedule G
                                                                                          Melissa Gardner



    3.7      Green Bay Builders, Inc.                                                      Schedule D, line
             858 Acalanes Rd                                                               Schedule E/F, line       4.13
             Lafayette, CA 94549-3302
                                                                                           Schedule G
                                                                                          Sales Force



    3.8      Green Bay Builders, Inc.                                                      Schedule D, line
             858 Acalanes Rd                                                               Schedule E/F, line       4.14
             Lafayette, CA 94549-3302
                                                                                           Schedule G
                                                                                          Thanh-Tam Morgan & Daniel Morgan



    3.9      Green Bay Builders, Inc.                                                      Schedule D, line
             858 Acalanes Rd                                                               Schedule E/F, line       4.15
             Lafayette, CA 94549-3302
                                                                                           Schedule G
                                                                                          United Site Services




Official Form 106H                                                    Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case: 20-50469                   Doc# 229        Filed: 09/01/21   Entered: 09/01/21 13:24:20                 Page 28 of
                                                                         36
      Fill in this information to identify your case:

Debtor 1                    Mordechai Koka
                            First Name             Middle Name             Last Name

Debtor 2
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

Case number              20-50469
(if known)
                                                                                                                         X
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer¶s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Mordechai Koka                                                X
             Mordechai Koka                                                    Signature of Debtor 2
             Signature of Debtor 1

             Date       August 31, 2021                                        Date




             Case: 20-50469               Doc# 229        Filed: 09/01/21       Entered: 09/01/21 13:24:20                    Page 29 of
                                                                       36
              Fill in this information to identify your case:

 Debtor 1                  Mordechai Koka
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:             NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50469
 (if known)
                                                                                                                             X
                                                                                                                                Check if this is an
                                                                                                                                 amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                   4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived       Debtor 2 Prior Address:                   Dates Debtor 2
                                                                there                                                                lived there
        858 Acalanes Rd                                         From-To:                    Same as Debtor 1                         Same as Debtor 1
        Lafayette, CA 94549-3302                                ~2012 ~Feb. 2020                                                     From-To:




        858 Acalanes Rd                                         From-To:                    Same as Debtor 1                         Same as Debtor 1
        Lafayette, CA 94549-3302                                house vacant but                                                     From-To:
                                                                furnished;
                                                                ocass. visit

        1409 Enderby Way                                        From-To:                    Same as Debtor 1                         Same as Debtor 1
        Sunnyvale, CA 94087-4014                                ~2-20-4-21;                                                          From-To:
                                                                except ocasional
                                                                visits Lafayette
                                                                Hm

        858 Acalanes Rd                                         From-To:                    Same as Debtor 1                         Same as Debtor 1
        Lafayette, CA 94549-3302                                4-2021-present                                                       From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 1

Software Copyright (c) 2021 CINGroup - www.cincompass.com
               Case: 20-50469               Doc# 229               Filed: 09/01/21            Entered: 09/01/21 13:24:20         Page 30 of
                                                                                36
 Debtor 1     Koka, Mordechai                                                                              Case number (if known)   20-50469



 Part 2      Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                        Debtor 2
                                                  Sources of income                 Gross income                  Sources of income             Gross income
                                                  Check all that apply.             (before deductions and        Check all that apply.         (before deductions
                                                                                    exclusions)                                                 and exclusions)

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                        Debtor 2
                                                  Sources of income                 Gross income from             Sources of income             Gross income
                                                  Describe below.                   each source                   Describe below.               (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1¶s or Debtor 2¶s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as ³incurred by an
                    individual primarily for a personal, family, or household purpose.´

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                        No.      Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                        Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                            Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                    paid             still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                             Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                    paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                  Doc# 229             Filed: 09/01/21              Entered: 09/01/21 13:24:20                    Page 31 of
                                                                              36
 Debtor 1     Koka, Mordechai                                                                              Case number (if known)   20-50469


      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                             Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                    paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                             Nature of the case           Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                              Describe the Property                                          Date                        Value of the
                                                                                                                                                            property
                                                              Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                              Describe the action the creditor took                          Date action was                 Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave                    Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                         Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                  Doc# 229             Filed: 09/01/21              Entered: 09/01/21 13:24:20                      Page 32 of
                                                                              36
 Debtor 1     Koka, Mordechai                                                                              Case number (if known)   20-50469


      or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your       Value of property
       how the loss occurred                                                                                                 loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment or          Amount of
       Address                                                      transferred                                              transfer was              payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       The Fuller Law Firm, P.C.                                                                                                                           $0.00
       60 N Keeble Ave
       San Jose, CA 95126-2723


       Farsad Law Office, P.C.                                      In addition, Debtor paid $1717 for the                   March 2020              $12,500.00
       1625 The Alameda Ste 525                                     filing fee
       San Jose, CA 95126-2224


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment or          Amount of
       Address                                                      transferred                                              transfer was              payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
           No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
       Address                                                      property transferred                       payments received or debts      made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                  Doc# 229              Filed: 09/01/21             Entered: 09/01/21 13:24:20                    Page 33 of
                                                                               36
 Debtor 1      Koka, Mordechai                                                                                 Case number (if known)   20-50469


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of               Type of account or            Date account was        Last balance before
       Address (Number, Street, City, State and ZIP           account number                 instrument                    closed, sold,            closing or transfer
       Code)                                                                                                               moved, or
                                                                                                                           transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?                 Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                              have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access                 Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                            have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                 Where is the property?                     Describe the property                             Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                 Governmental unit                              Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                    ZIP Code)




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 5

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                  Doc# 229             Filed: 09/01/21                 Entered: 09/01/21 13:24:20                    Page 34 of
                                                                              36
 Debtor 1      Koka, Mordechai                                                                                 Case number (if known)   20-50469


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
        Name of site                                                Governmental unit                              Environmental law, if you         Date of notice
        Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                    ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
        Case Title                                                  Court or agency                            Nature of the case                    Status of the
        Case Number                                                 Name                                                                             case
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              A member of a limited liability company (LLC) or limited liability partnership (LLP)
              A partner in a partnership
              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                         Describe the nature of the business                   Employer Identification number
        Address                                                                                                     Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                                    Dates business existed
        Green Bay Builders, Inc.                              general contractor                                    EIN:        XX-XXXXXXX
        858 Acalanes Rd
        Lafayette, CA 94549-3302                                                                                    From-To     4-7-2016-- ~3-2020


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Mordechai Koka
 Mordechai Koka                                                         Signature of Debtor 2
 Signature of Debtor 1

 Date      August 31, 2021                                              Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                     Doc# 229          Filed: 09/01/21               Entered: 09/01/21 13:24:20                      Page 35 of
                                                                              36
 Debtor 1     Koka, Mordechai                                                                              Case number (if known)   20-50469



Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
 Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 7

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case: 20-50469                  Doc# 229             Filed: 09/01/21              Entered: 09/01/21 13:24:20                  Page 36 of
                                                                              36
